Title: Abigail Adams to Cotton Tufts, 10 October 1786
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear Sir
      London october 10th 1786
     
     Your Letters of july 6th and August 15th were duly received. The accounts containd in Yours of july 6th respecting publick affairs is not be sure so agreeable as the Lovers of peace and good order would wish. Our Countrymen have of late been so much accustomed to turbulent times, and stormy weather, that I cannot but hope that we have skillfull pilots enough to stear the Ship safe. Mutinous passengers will no doubt add to the Danger. More particularly so when encouraged and abetted by the crews of seditious and artfull Neighbours.
     Your publick papers are full of Speculations, some of them be sure quite wild and ridiculous, others repleat with wisdom judgment and prudence. Such was the address to the General court, publishd in Adams & Nourses paper june 29th. which I conceive to be the production of mr Gerry, and as he has there pointed out those Virtues which are essential to the union and good Government of the State, by which it may render itself happy at home, and respected abroad. I will still hope that there is wisdom and integrity sufficient in the Mass of the people to bring them into practise. It is most earnestly to be wished, that the abilities of our literary Countrymen, would turn into some different channals from what seems lately to have occupied them and instead of abuseing and crying down one of the liberal professions, endeavour by decent measures to rectify the abuses which may have crept into it. It is not by enflaming the passion of Mankind that any benifit can result to a community at large. “The raging of the Sea, and the Madness of the people are put together in holy writ, and it is God alone who can say to either, hitherto shalt thou pass and no further, says a political writer.” The meetings of the people in different Towns of our state, can never terminate in any good, and every sensible Man will discourage them, and employ their pens in convincing their Citizens that, Whilst they have a free uncorrupted House of Assembly they cannot possibly be justified in the pursuit of Measures subversive of good order. Dean Swift observes that a usurping populace is always its own dupe, a mere under worker, and a purchaser in trust for some Single Tyrant whose state and power they advance to their own Ruin with as blind an instinct, as those worms who die with weaving Magnificent Habits for Beings of a Superiour Nature to their own.
     But when I consider what an influence the counsel of one wise Man possessd of integrity and publick spirit has had in all free countries over the passions of Men, I can never despair whilst I have reason to think, every little Town and Village possesses more than one; perhaps 5 of that description. Let not Him whom I address, and others like him, in whose Hands our publick affairs rest, be Disheartned or Dismayed, for publick virtue, sooner or later will meet with Glory and Success: the encouragement of Agriculture and manufactories will tend to lessen that rage for Luxery which has produced many of the evils under which our people are now groaning. Idleness is the parent of contention and disobedience. The industerous Hollander wears his Coat in the same fashion which it descended to him from his Ancestors, and possessing a capital which in a Country I could name, would rear a splendid building, spread a Sumptuous table and harness an elegant equipage, the Hollander neat in his Cloathing, decent in his House frugal at his table employs his capital in the advancement of commerce, in the acquirement of future credit, in the Regular discharge of his obligations, and in the support of the Government, tho at present disturbed by internal commotions, and the usurpations of the Statdholder. If the meddlesome Genius of Neighbouring Princes does not intefere, they will Recover their ancient privileges. This disposition seems to prevail as strongly there, as the determination to shake of Tyranny ever did in the united States, from whence they acknowledge to have caught their present Spirit.
     You have seen no doubt Lord Carmarthens answer to mr Adams’s Memorial. It was first communicated to the World in an American Paper Publishd at Baltimore. Upon its arrival here the Ministry publishd it from their own records, together with an extract from the Memorial; Can our Country expect any thing from this, untill the Treaty is complied with upon our part by the Removal of every legal impediment to the recovery of British Debts. If the decisions of an American jury should be against allowing interest during the War, they will determine it so, and the British creditor ought to Set down satisfied. It is the opinion of those whom I have heard converse upon the Subject, that there would be more lenity on the part of the Creditor and less distress attending the debtor, if the Laws were repealed and justice had its fair course.
     The papers received lately from Governour Bowdoin, respecting the encroachments made at Passamaquode have been laid before Lord Carmarthan on a private capacity. As mr Adams has not yet received them offically from congress, he could not deliver them in his publick Character. His Lordship said he was sorry to see disputes of that kind arising, but he hoped that Lord Dorchester, (Sir Guy Carlton) would Settle them all as he had Authority to do.
     Mr Barclay has made a Treaty with the Emperor of Moroco, but as it has not yet come to Hand can say nothing respecting it. You will see by the papers how elated this people appear at their Treaty with France, which some persons say however will only end, in accelerating a War between the Nations. But War I imagine is far from the wish of the present Ministry even with America, tho they may press her as far as she will bear without turning, depending upon her inability. It is the opinion of some persons that France has deeper views in this late Maneuvre than at present appear to the world. Our own Country would do well to imitate the watchfull Argus instead of the Sleeping dragon, least the Gardens of Hesperides be rob’d of all their Golden Apples. Neither Country wishes our growth or prosperity. No dependance is to be placed upon them. Our Navy they fear the Growth of, and every measure will be concerted to keep it under.
     
     I Sent you sir by one of the last vessels the papers respecting the ridiculous publications of Lord George Gordon, with mr Tufts lame replies. Tho the Character of Lord Gorge Gordon is at present well known here, it is not so in America; where only these publications can do mischief, and as the Letters have only been partially publishd in America, I am well satisfied that they will infuse into the minds of the people there, that mr Adams is a pensioner of France, tho Lord Gorges assertion was that he received his Sallery from thence. I am the more convinced of the injury this may do, by an extract of a Letter which I have cut from Your centinal and inclose to you. Some such circumstances as these and with as little coulour of Truth, frequently descend to posterity, are related in history for facts and fix a lasting Stigma upon innocent Characters. Algernon Sydney and Lord Russel in Dalrimple papers are publishd to the World as receiving Bribes from France. Men who I dare say would have spurnd the Idea. Mr Tufts I believe was ungaurdedly taken in, by a Man who would stick at no measures to do mischief, and whose medlesome disposition leads him to torment in some way or other every foreign Minister here. What I have to request of you Sir, is that the Letters may all be publishd together in one paper, and the denial of the assertion as you find it in the Daily, or Publick Advertizer I forget which, with a request to the printers who have made partial publication, to print the whole. If some little Stricture was added, that as no person every appeard; tho thus publickly challengd to produce any evidence upon the Subject, the whole ought to be considerd as the vagary of a distracted Brain, like Margrate Nicolsons attack upon the Life of the King.
     I was much pleasd with my late visit to Holland, where we received every politeness and attention from the people which I could wish. I believe I have sufferd in my Health in concequence of the Climate, but Still I do not regret having once Seen a Country every way singular. I was witness too, to a Grand scene, the Triumph of Liberty, which having deposed a Number of their old Majestrates Elected 15 New ones, and in the most Solemn Manner in a large Square upon an elevated platform, amidst a Multitude of ten thousand persons assembled on the occasion, the chief Seecratary Administerd the oaths to them and all the people said Amen! in other words gave three huzzas. The free Choirs as they are calld or rather Militia; to the amount of 3 thousand were all under arms during the ceremony. The Magistrates were then conducted two and two to their Carriages, and the troops together with the Multitude retired in perfect good order. We were at the Window of a House in a room provided for us, from whence we had a perfect view of the ceremony. And in the Evening the Secretary who administerd the oath, came in the Name of the Citizens to make their compliments to mr Adams with their thanks for the honour he had done them, and wishes for the prosperity of himself family and Country.
     Thus sir I have given you a detail upon several subjects, which I should have omitted if I could have drawn mr A. from his present subject to Letter writing. But between ourselves, he is as much engaged upon the Subject of Government as Plato was when he wrote his Laws and Republick.
     From Congress no official Dispatches have arrived for three Months. We hope they are deliberating to some purpose.
     As to Domestick affairs you will draw for what you find necessary for the support of the Children and your Bills will be immediatly honourd. We feel Sir under obligations to you for your kind care and attention to all our domestick affairs. Mr Adams desires me to tell you that he would buy the two peices of Land, Belchers and verchilds, tho he thinks them of no great value. I am glad you are not like to have any further trouble with mr T. The least said upon a former subject the best. Wound not the Striken dear.
     Both mr Adams and I request that mr Cranch should be paid the Board of our children during the vacancies and that mrs Cranch should charge washing mending &c. We cannot consent that our Children should be burdensome to our Friends. It is unreasonable.
     I inclose the account of the Books purchased for . The Bill of the papers procured here by mr Cushings request was inclosed to mr King with the papers and amounted to 15 pounds Sterling which mr Adams desired mr Cushing to pay to you. If it is not done, we will get a New Bill made out and Signd by the Gentleman and will inclose it to you.
     Will you be so good sir as to accept a trifle, a new kind of Manufactory for Summer wear, which is used here for waist coats and Breeches. It is in a small trunk with some things I have sent to my children and the bundle addrest to you. My paper curtails me to two
     
      A A
     
    